DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed November 17, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited 1 reference to Mimura et al., (US 2004/141882) is not the correct reference number.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage area”, “transfer area”, “lifting device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 3 is objected to because of the following informalities:  “isolate” should probably read --isolates--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification states as the purpose of the invention as a modular sample storage for storing biological, chemical and/or biochemical sample in a temperature controlled modular sample store in the range of 25 degrees C to -20 degrees C (see para [0002] et seq. of applicant’s specification. The breadth of the instant claims as currently written do not appear to find basis in the specification as originally filed.  All working examples of the invention require a low temperature sample storage including the plurality of sample containers therein. Broader embodiments of a sample storage without any means to provide controlled temperature storage do not find support in the specification as filed.  Thus, this is considered new matter. 
Under certain circumstances, an omission of limitation(s) can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1248, 64 USPQ2d 1344, 1353 (Fed. Cir. 2002) (Claim for a method of inhibiting sprout growth on tubers by treating them with spaced, sequential application of two chemicals was held invalid for lack of adequate written description where the specification indicated that invention was a method of applying a "composition" containing the two chemicals.); Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998). See MPEP 2163 (I) (B).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a storage area for taking up a number of storing storage stacks, each storage stack being accomplished for storing sample containers therein”.  The language used is vague and indefinite.  What does applicant mean by “taking up a number”?  What corresponds to a “number”? If the number is considered 1, the each storage stack does not make sense. 
In addition, the phrase “taking up” appears to be used in the claim to describe the storage of storage stacks, however, this is unclear. Likewise the phrase “being accomplished for” is unclear.  The examiner recommends applicant change this limitation to --a storage area configured for storing a plurality of storage stacks, wherein each storage stack is configured to store sample containers therein-- to overcome this rejection.
Claim 1, lines 11, 14 and 15, recites “at least one sample container”.  It is unclear whether applicant is referring to the previously recited “sample containers” or an additional sample container.  Furthermore, these limitations do not agree in number (i.e., sample containers vs. at least one sample container). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fattinger et al., (US Patent Pub. No. 2008/0260511), hereinafter “Fattinger”.
As to claim 1-4, Fattinger teaches a modular sample store comprising: 
a storage area 4 for taking up a number of storing storage stacks (e.g., -80 degrees C, see para [0066]), each storage stack configured for storing least one sample container (microplates) therein; 
a transfer area located above the storage area and having an enclosure 91 or 92 configured to cover each storage stack location of the storage area (“area” can read on the compartment 92 having sidewalls with windows 912 and presumably a top surface in order to keep the compartment 92 cooled to about -20 degrees C, see para [0074] and Figs. 11 and 12) or a compartment 91 having sidewalls and presumably a top surface which is cooled to a temperature to about +4 degrees C (see para [0074]), so that the transfer area has a transfer area temperature (-20 degrees C or +4 degrees C) through the transfer area that is higher than the predetermined storage area cold temperature (-80 degrees C); and
a transport assembly (robotic platform 51) including a lifting device (gantry robot) and an insulated hood (tempering cap 52 provides an enclosure, which implicitly has insulating properties) disposed within enclosure of the transfer area. 
Note the claims contain a large of amount of functional/process language, such as language describing the movement of the robot and the transfer assembly. However, these process/functional recitations have not been accorded patentable weight in this apparatus claim. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Nevertheless, the transport assembly 51 of Fattinger is movable as a unit along rails 53, 53’ within the enclosure of the transfer area and the stack picker (gantry robot) is configured to engage a predetermined one of the storage stacks stored in the storage area and move the predetermined storage stack into the insulated hood 52 (see para [0064], [0069] et seq.)
Note that claims do not include any structure to provide the different temperatures in the different areas of the claimed device. Thus, the temperatures recited are only an intended use.  Nevertheless, Fattinger teaches storage area is configured for storing stacks at a predetermined storage area temperature e.g., -80 degrees C, see para [0066]), the transfer area is configured to be at a transfer area temperature different than the predetermined storage area temperature (e.g., about -20 degrees C, see para [0074]) and the insulated hood has an insulate hood temperature of “preferably about -20 degrees C”.  The term “about” includes a few degrees difference from -20 degrees C, thus, it can be reasonable to assume the insulated hood area temperature is at the transport area temperature (-20 degrees or +4 degrees C).   Furthermore, paragraph [0033] indicates
Similarly, the process/function recitations in claims 1-4 to the operation of the lifting device and transport assembly have not received patentable weight since these claim do not recite any structure and a controller capable performing such process limitations. The limitations merely recite applicant intended use/function of the claimed elements. The structure of a device is not further structurally limited by applicant's intended use/function of the claimed device.  
Proper and conventional phrases to incorporate a controller process limitation(s) with patentable weight into an apparatus claim are for e.g., "a controller configured to/for..." and "a controller programmed to/for..." for performing an active process step(s)/scheme(s). The apparatus claim should also positively claim: structures that are controlled by the controller (e.g. output of the control system); and/or structures sending signals to the controller (input to the control system). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme and should include the manner in which the structure(s) is/are intended to be controlled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,723,832 and claims 1-14 of US Patent No. 10,834,918. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim a modular sample store and/or method comprising: storage stacks; a storage area configured for storing the storage stacks, each storage stack holding at least one sample container; a transfer area located above the storage area; and a motorized robot located in the transfer area, the motorized robot including a picker/spatula, an insulated hood and a lifting device, the lifting device being configured to at least partially lift a predetermined one of the storage stacks into the insulated hood from the storage area and up to a position which is accessible by the picker/spatula, wherein the motorized robot is configured to, place the picker/spatula into the insulated hood, engage a selected sample container in the predetermined storage stack with the picker/spatula, and move the picker to remove the selected sample container of the predetermined storage stack from the insulated hood.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798